Citation Nr: 0832318	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Navy from July 
1977 to May 1985 and active duty service in the Army from 
October 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a June 2008 Travel Board 
hearing before the undersigned.  A copy of the transcript of 
the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2003.  
The Board finds that as this case must be remanded for 
additional development any remedial notice required as result 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), should be provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease. 38 C.F.R. § 
3.159(c)(4).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records. 38 C.F.R. § 
3.159(c).

VA has determined that a presumption of service connection 
based upon herbicide exposure used during the Vietnam era is 
not warranted for certain diseases, including for urinary 
bladder cancer.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The Board finds that additional development is necessary 
including for verification of the veteran's claimed chemical 
exposure during active duty service.  At his June 2008 
hearing the veteran reported working in the boiler room 
aboard the USS Pyro.  His personnel records confirm this 
report.  He asserted that as a result of this service he was 
exposed to chemicals including from lead based paint, 
cleaning solvents, petroleum products, mercury, and Xylene.  
He stated exposure to such chemicals repeatedly occurred 
while handling fuel and maintaining the paint on the ship's 
boiler in the course of his job duties.  He claimed he 
inhaled a significant amount of Xylene in addition to other 
chemicals because his work area was poorly ventilated.  

In correspondence dated in May 2003 the veteran provided a 
list of chemicals he believed he had been exposed to during 
active service.  He also submitted a copy of a "Gulf War 
Review" newsletter dated March 2003 noting that a National 
Academy of Sciences Institute of Medicine (IOM) report 
indicating that available studies were suggestive of an 
association between tetrachloroethylene and dry cleaning 
solvents and bladder cancer.  It is significant to note, 
however, that the veteran does not claim to have served in 
the Persian Gulf War nor has he identified 
tetrachloroethylene or dry cleaning solvents as specific 
chemicals to which he was exposed during active service.

The evidence of record includes an April 2004 letter from the 
veteran's private physician noting that since the veteran 
reported chemical exposure during active service and because 
he did not have other usual risk factors for bladder cancer, 
it was possible that Agent Orange may be or may not be the 
cause of his bladder cancer.  No information was provided, 
however, as to how, when, or where the veteran may have been 
exposed to Agent Orange.  A VA medical opinion, dated May 
2007, reflects that the examiner could not state whether an 
etiological relationship existed between the veteran's 
chemical exposure during active service and his current 
bladder cancer.  The examiner explained that she was 
unfamiliar with the chemicals the veteran was allegedly 
exposed to during active service.  As such, she could not 
give a medical opinion on the relationship.

The Board notes that service records show the veteran served 
as a Boiler Technician aboard the USS PYRO (AE-24) from 
January 1978 to July 1981 and the USS TATTNALL (DDG-19) from 
September 1981 to November 1982.  The veteran's service 
medical and personnel records are associated with the claims 
file, but do not reference any chemical exposure.  After 
careful consideration of the record, the Board finds that 
additional development is necessary to verify any specific 
chemical exposure and for a subsequent review by an 
appropriate physician for an opinion as to whether any such 
chemical exposure may be etiologically related to the 
veteran's bladder cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
additional VCAA notice as required by the 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO/AMC should take appropriate 
action to verify any possible chemical 
exposure the veteran may have had in his 
duties as a Boiler Technician while 
serving aboard the USS PYRO (AE-24) from 
January 1978 to July 1981 and the USS 
TATTNALL (DDG-19) from September 1981 to 
November 1982.  The Department of the 
Navy, Naval Historical Center, should be 
requested to provide information as to 
whether records documenting chemical use 
aboard these ships during such periods are 
available, to include the existence of any 
environmental assessments concerning 
chemical exposure.  

3.  Thereafter, the RO/AMC should make 
specific determinations as to which, if 
any, of the chemicals identified by 
service department records obtained or by 
statements and personal hearing testimony 
the veteran may be considered to have been 
exposed.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  

4.  If there is verification of any 
specific chemical exposure, to include 
petrochemicals or Agent Orange, during 
active service, the veteran's claims file 
should be reviewed by an appropriate 
physician for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that his bladder cancer is etiologically 
related to chemical exposure during active 
service.  The physician should be notified 
of the RO/AMC determinations as to 
chemical exposure.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of any examination, a 
review of the medical evidence of record, 
and sound medical principles.  Any 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


